Title: To James Madison from Job Wall, 4 September 1801 (Abstract)
From: Wall, Job
To: Madison, James


4 September 1801, St. Bartholomew. Acknowledges receipt on 22 Aug. of JM’s 3 July letter [not found] covering Jefferson’s revocation of his commission. Expresses concern that publication of this action “in the Public Vehicles of information” implies a censure he does not deserve.
 

   RC (DNA: RG 59, CD, St. Bartholomew, vol. 1). 1 p.


   John Adams had appointed Job Wall of Rhode Island consul for the West Indian island of St. Bartholomew on 24 June 1797. Jefferson’s 2 July letter revoking his commission had appeared in the National Intelligencer on 3 July 1801 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:247).


   A full transcription of this document has been added to the digital edition.
